DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1-25 are allowable. The restriction requirement among species I-XI, a-i, A-G, and 1-7, as set forth in the Office action mailed on 9/22/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 9/22/202 is withdrawn.  Claims 4, 5, 7-16, and 23-25, directed to non-elected species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


	Regarding claims 1-25, the closest prior art fails to teach the features of claim 1: “wherein the sensor learning circuit is further structured to update the sensed parameter group by updating a network path configuration corresponding to at least one sensor from the sensed parameter group,” in combination with the rest of the claim limitations as claimed and defined by the Applicant.
	Note that WALKER et al. (US 20160142160 A1; cited previously), which is most relevant, teaches updating the sensed parameter group by excluding future measurement values from the information forwarded from a sensor coupler in a sensor cluster to a calibrator coordinator, but it suggests continuing to receive the measurement values at the sensor coupler and check if the sensor at issue is calibrated after the exclusion. That is, the network path of the sensor to the sensor coupler will not be changed.
FARNHAM et al. (US 20180034694 A1) teaches a method for managing the configuration of a wireless connection used to transmit sensor readings from a sensor to a data collection facility, involving receiving a sensor reading from the sensor, comparing the value of the sensor reading with a forecast value for the sensor reading, determining the value of a normality parameter for the sensor, wherein the value of the normality parameter defines the extent to which the value of the sensor reading differs from the forecast value; and determining whether to retain a current configuration of the wireless connection between the sensor and data collection facility or to change the configuration. Although FARNHAM et al. suggests updating a network path of a sensor, the decision to update is based on a comparison of an individual sensor’s reading with a recognized pattern value derived from a plurality of sensor data values, as claimed.
Accordingly, WALKER et al. suggests against updating the network path of a sensor,  and FARNHAM et al. suggests updating the network path based on only the individual sensor’s reading, not compatible with the teaching of WALKER et al.. There is no teaching, suggestion, or motivation to combine the references for the above indicated allowable features.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C KUAN whose telephone number is (571)270-7066.  The examiner can normally be reached on M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN C KUAN/Primary Examiner, Art Unit 2857